Title: Report on the Petition of Conyngham, Nesbitt and Company, and James Crawford, [2 March 1791]
From: Hamilton, Alexander
To: 



Treasury-Department.March 2nd. 1791.[Communicated on March 2, 1791]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, in obedience to the Order of the House of Representatives of the nineteenth Ultimo, relative to the petition of Conynghame, Nesbitt & Co., and James Crawford, of the City of Philadelphia, Merchants;
Respectfully reports
That he has examined into the facts, stated in the said petition, and has had the same under consideration.
That it is admitted by the Collector of the District of Wilmington, that the Deputy-Collector had mistaken the time of enacting the Tonnage-law, of the fourth of August 1790, for the commencement of it’s operation, which was the first day of October. That in this interval, the several vessels, mentioned in the petition, arrived under orders to proceed to the District of Philadelphia, without stopping at New Castle, to land the passengers, with which they were principally occupied. That these orders had been given in consequence of their having been subjected to tonnage, both in Wilmington and Philadelphia in their former voyages. That they were induced by the acknowledged misinformation of the Deputy-Collector to enter in Delaware, and proceeded afterwards, without taking in any goods, to Philadelphia, where they were again subjected to tonnage.
On due consideration of these circumstances, which shew that the lawful intentions of the petitioners were frustrated by the oversight of the officer, the Secretary humbly conceives, that it will comport with the justice of the House, to authorize a return of the duties of tonnage, on the vessels specified in the petition, which were collected in the District of Wilmington.
All which is humbly submitted
Alexander HamiltonSecretary of the Treasury.
